                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

ANTONIO FONTAINE,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       No.:    3:20-CV-220-TAV-HBG
                                                   )
TONY PARKER,                                       )
DOUGLAS STEPHENS,                                  )
MIKE PARRIS, and                                   )
JANE JONES,                                        )
                                                   )
               Defendants.                         )


                            MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 2] and related motion for leave to proceed in forma pauperis [Doc. 1].

       This Court has conducted an initial review of the complaint and determined that it is

identical to a pending action Plaintiff previously filed in this Court, Antonio Fontaine v. Tony

Parker, et al., 3:20-cv-217. Inasmuch as Plaintiff has no right or reason to proceed in two identical

actions, this action will be DISMISSED as duplicative, and Plaintiff’s motion to proceed in forma

pauperis [Doc. 1] is DISMISSED as moot.1 See, e.g., Scott v. Burress, No. 2:09–cv–10916, 2009

WL 891695, * 1 (E.D. Mich. March 31, 2009) (dismissing later-filed prisoner civil rights

complaint because it was duplicative of earlier-filed complaint).

       ENTER:

                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE

       1
         The Court declines to grant Plaintiff in forma pauperis status and thereby obligate him to
pay the filing fee for initiating duplicative litigation, as it is uncertain whether Plaintiff intended
for the Court to treat this repetitive complaint as an additional, separate action.



Case 3:20-cv-00220-TAV-HBG Document 4 Filed 05/29/20 Page 1 of 1 PageID #: 73
